The opinion of the court was delivered by
Royce, Ch. J.
The causes of demurrer may be comprised in the following objections to the plea. It is first objected, that the plea does not set forth the proceedings had to entitle the defendant to his discharge and certificate. A party relying upon this kind of defence *417is certainly at liberty to set out the proceedings in his plea. And if he attempt to do so, none of the legal requisites can safely be omitted. But the act of Congress evidently intended to authorize a general plea of the discharge and certificate only. It says, that “ such discharge and certificate shall and may be pleaded as a full and complete bar to all suits, brought in any court of judicature whatever, and the same shall be conclusive evidence of itself in favor of such bankrupt, unless the same shall be impeached,” &c. This is as much as to say, that proper averments, showing the discharge and certificate, shall be sufficient in the first instance, without being fortified by a statement in the plea of antecedent proceedings.
It is urged, 'however, that, at least, the defendant’s petition, or that of his creditors, should have been alleged, in order to show, that the district court acquired jurisdiction of the case. It is true, that, as the jurisdiction was special, and not exercised according to the course of common law, the ordinary principles of pleading would require the petition and all the other proceedings to be alleged in the plea. But we think it was sufficient, in pleading under the words of the statute above recited, to allege the decree, by which the defendant was declared a bankrupt, and his subsequent discharge and certificate. Whenever a national statute of bankruptcy is in force, the United States courts have the entire jurisdiction of that subject. They exercise no powers, which the state courts could at the same time exercise, but they act independently and finally, and are in no sense to be regarded as subordinate or inferior courts. The statute should therefore be construed, as having enabled the party to count directly upon the judgment and acts of the district court, in allowing the discharge and certificate, as he might do upon the judgment of any other superior court.
Again, it is insisted, that this is not a general plea under the statute, if such a plea should be deemed admissible; but that it contains a partial and imperfect statement of proceedings prior to the discharge, and for that reason is defective. We regard it, however, as nothing more than a general plea. Not a single act of the bankrupt is mentioned. And the allegation of those facts, which tended to show, that the district court for this state had jurisdiction, — that the plaintiff’s demand was of a character to become barred under *418the statute, and accrued before the defendant was decreed a bankrupt, — and that full ninety days elapsed between the decree of bankruptcy and the allowance of the discharge and 'certificate, is surely no recital of proceedings leading to the final discharge.
We also consider, that the plea was properly concluded with a verification. .The conclusion of a plea in bar to the country is in direct opposition to the theory of pleading, and can only be accounted .for, in the English practice, by recurrence to their statutes, (especially the 5th Geo. II, c. SO, § 7,) which have provided a form for pleading this matter of defence. But the general plea given by those statutes varies essentially from the one authorized by the late act of Congress. The former is simply required to allege, that, after the cause of action accrued, and before suit brought’ the defendant became a bankrupt, within the meaning of the several statutes, &c. 2 Chit. PI. 475. The plea is not based upon any judicial act, or determination, nor is it designed to relieve the defendant from proving his whole case, except as he may use the certificate as evidence of his having conformed to the statute requirements. The object is not to ease the defendant, but to save the plaintiff from the necessity of abridging his grounds of objection by a special replication. Miles v. Williams, 1 P. Wms. 258, 259. Harris v. James, 9 East 82. In all this the language, as well as the apparent intention, of the act of Congress is different. The discharge and certificate are constituted the subject matter of the plea, and are declared to be a perfect bar, until impeached. Nor is there any ground for supposing, that the defendant was expected to prove more in the outset, to support his plea, than he was bound to allege. But it might work the grossest injustice, if the defendant, in a case of this kind, were at all events to succeed upon merely proving the discharge and certificate; or even upon proving them accompanied with proof of antecedent proceedings, apparently regular, in the district court. The party may' still have been guilty of that fraud upon the statute, which should vitiate the whole defence. And hence the necessity of leaving the plea open to an answer on. the part of the plaintiff.
Judgment of county court affirmed.